Citation Nr: 1616386	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right and left knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable evaluation for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial compensable evaluation for left knee patellofemoral pain syndrome.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to February 2004.  The period of service dated from September 22, 2003, to February 23, 2004, was issued under other than honorable conditions, and VA has determined that the character of the appellant's discharge is a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code. See 38 C.F.R. § 3.12 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case for further development in April 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the April 2015 remand, the Veteran was scheduled for a VA examination in July 2015; however, the record reflects that he failed to report for the examination.  Nevertheless, in scheduling the examination, the Appeals Management Center (AMC) noted that the Veteran's address in the Veterans Benefits Administration database was different from the one listed in the Veterans Health Administration database.  As such, the examination request included an instruction to verify the Veteran's address prior to mailing the notification letter for the examination.  However, it does not appear that there was any attempt to verify the Veteran's mailing address.

Moreover, the record contains a July 2015 report of general information showing that the AMC attempted to contact the Veteran regarding his failure to report for the VA examination.  The report refers to a CAPRI note indicating that the Veteran was sent a notice of the examination to the address on file and that the appointment was confirmed.  On review, the claims file does not include a letter notifying the Veteran of the date and time of the scheduled examination.  In addition, it is unclear as to which address the notification letter would have been sent.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. §§ 3.655(a), (b) (2015).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for VA examinations in connection with his claims.

In addition, the Board notes that the RO sent the Veteran a notice letter in December 2010; however, that letter did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  Thus, the Veteran should be provided proper notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.  It is noted that the Veteran's address in the Veterans Benefits Administration database is different from the one listed in the Veterans Health Administration database.  

2.  After completing the foregoing development, the AOJ should send the Veteran a notice letter in connection with his claims.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim for service connection for a back disorder on both a direct and secondary basis.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder and bilateral knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, including any records from the Orlando VA Medical Center, Florida, dated from March 2015 to the present.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current low back disorder manifested during his military service from September 1999 to September 22, 2003, or is otherwise causally or etiologically related thereto, to include any symptomatology therein.  The examiner should also state whether it is at least as likely as not that the Veteran's current low back disorder was either caused or permanently aggravated by his service-connected right and left knee patellofemoral pain syndrome. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities.  In particular, he or she should provide the range of motion of the left and right knees in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.
 
6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


